Citation Nr: 0021425	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-13 700A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' July 1998 decision which denied a 
rating in excess of 20 percent for right Achilles tendonitis. 


REPRESENTATION

Moving Party Represented by:  Lisa A. Lee, Attorney-at-Law


INTRODUCTION

The veteran had active service from May 1959 to April 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a July 1998 
Board decision.  The Board notes that a motion for 
reconsideration of the Board's July 1998 decision was filed 
in September 1998, and this motion was denied by the Board in 
November 1998.  In the Board's November 1998 letter, the 
veteran and his then representative were informed of the 
option of filing a motion for clear and unmistakable error in 
the Board's July 1998 decision per the provisions of Public 
Law No. 105-111.  In June 2000, a motion on behalf of the 
moving party was filed prior to the appointment of the 
current attorney.  The moving party's attorney was informed 
in a July 2000 letter of the opportunity to present 
additional evidence and argument.  A July 2000 response 
provided no additional argument pertinent to this motion.    

The Board additionally notes that the June 2000 motion 
contains a heading that refers to revision of a December 1979 
Board decision.  However, the subsequent arguments in the 
text relate solely to the denial of an increased rating for 
right Achilles tendonitis in the Board's July 1998 decision.  
Since there is no Board decision dated in December 1979 that 
involves this moving party and since the allegations of error 
in the text of the motion all relate the Board's July 1998 
decision, the Board finds that the heading of the June 2000 
motion cites to an erroneous date.   


FINDINGS OF FACT

1.  In a July 1998 decision, the Board denied a rating in 
excess of 20 percent for right Achilles tendonitis. 

2.  In April 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication.

3.  The U.S. Court of Appeals for Veterans Claims (Court) 
granted the General Counsel motion in May 2000, vacating and 
remanding the case to the Board.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's July 1998 based on CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a July 1998 decision, the Board denied a 
rating in excess of 
20 percent for right Achilles tendonitis.  In April 2000, the 
General Counsel filed a motion to vacate the Board's decision 
and to remand this matter for development and readjudication.  
The Court granted the General Counsel motion in May 2000, 
vacating and remanding the case to the Board as to that 
issue.  Consequently, the Board's July 1998 decision is null 
and void.  Pursuant 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of July 1998 was vacated by the Court, it ceases to 
be a final decision.  Since only final decisions are subject 
to review on the basis of CUE, there no longer is legal 
entitlement to review of the Board's July 1998 decision based 
on CUE.  Accordingly, the motion is denied. 



ORDER

The motion for revision of the July 1998 Board decision on 
the grounds of CUE is denied.


		
	Gary L. Gick
Member, Board of Veterans' Appeals

 


